DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansell U.S. Patent No. (5,183,664) in view of Schonemyr et al. U.S. Publication No. (2007/0042198 A1). 
With respect to claim 1, Ansell substantially discloses a method of preparing a film dressing, i.e. transparent film, ([Col.5], lines 9-18) comprising: mixing an antibacterial agent with an adhesive ([Col.6], lines 14-29, Ansell discloses the antibacterial agent is dissolved in the adhesive) which implies mixing the formulation having the antibacterial agent with the adhesive to form an adhesive formulation; and 
coating at least a portion of a medical grade film with the adhesive formulation (abstract).  
Ansell substantially discloses the invention as claimed except a silane quaternary ammonium salt with an adhesive to form an adhesive formulation.
Schonemyr et al. discloses an adhesive formulation for use with a wound dressing [adhesive dressings, as discussed in [0057]] comprising: silane quaternary ammonium salt an antimicrobial substance [0016]. 
In view of the teachings of Schonemyr et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive formulation of Ansell by incorporating silane quaternary ammonium salt  that prevents microbiological contamination by destroying (killing), inhibiting the growth or reproduction of, and/or removing microorganisms, such as bacteria, fungi, yeasts, algae, and virus [0002] of Schonemyr et al.
With respect to claim 2, the combination of Ansell/ Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film, i.e. transparent film, ([Col.5], lines 9-18) inherently has a first side and a second side; and coating at least a portion of the medical grade film with the adhesive formulation comprises coating the first side but not the second side (abstract).  
With respect to claim 3, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film, , i.e. transparent film, ([Col.5], lines 9-18) inherently has a first side and a second side; and coating at least a portion of the medical grade film with the adhesive formulation comprises coating the first side and the second side (abstract).  
With respect to claim 4, the combination of Ansell/ Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film is a transparent film ([Col.5], lines 9-18).  
With respect to claim 5, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the medical grade film is a 1-mil polyurethane film ([Col.5], line 12-15); in ([Col.5], lines 27-30), the polyurethane film has a thickness of 20 to 80 µm (30 µm is 1.181 mils).
With respect to claim 6, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses applying a release liner over the adhesive formulation coated onto the medical grade film ([Col.6], lines 36-58). 
With respect to claim 7, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Schonemyr et al. further teaches the silane quaternary ammonium salt is 3-(trimethoxysilyl) propyldimethyloctadecyl ammonium chloride [0025].  
With respect to claim 8, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses the adhesive is an acrylic adhesive ([Col.8], lines 15-22).
With respect to claim 19, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed.  Ansell further discloses securing an intravenous needle on to a patient with the medical grade film coated with the adhesive formulation ([Col. 4], lines 62-65).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansell/Schonemyr et al.  as applied to claim 1 above, and further in view of Shah U.S. Patent No. (6,492,012).
With respect to claim 9, the combination of Ansell/Schonemyr et al. substantially discloses the invention as claimed except coating at least a portion of a medical grade film with the adhesive formulation is performed using a knife-over-roll method.
Shah however, teaches a process for producing a polymer coating on fabric materials and other porous substrates ([Col.1], lines 7-11).  Shah teaches another commonly-used method to produce thermoplastic coatings on fabrics is called "knife-over-roll” This method is also used to apply a thin sheet of elastomeric polymer onto a fabric. The knife-over-roll method melts the elastomeric polymer material. A special tool, or "knife," applies a thin layer of the melted elastomeric polymer material onto the roll and is then transferred onto the fabric. The elastomeric polymer material cools and produces a thin sheet of polymer on the fabric material ([Col.1], lines 60-38).
In view of the teachings of Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of preparing a film dressing of Ansell/Schonemyr et al. by incorporating the technique of coating at least a portion of a medical grade film with the adhesive formulation is performed using a knife-over-roll method in order to apply a thin sheet and/or layer of the adhesive formulation to the medical grade film.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant respectfully disagrees, for several reasons with the office. First, the Office misinterprets the scope and content of SCHONEMYR by interpreting SCHONEMYR as disclosing "an adhesive formulation" comprising a silane quaternary ammonium salt.First Named Inventor : Patrick E. Eddy
Appln. No. :16/232,167 Page :6 
Determining the scope and content of the prior art is a primary factual inquiry for an obviousness analysis. MPEP § 2141, part II (citing Graham v. John Deere Co., 383 U.S. 1 (1966)).  Here, SCHONEMYR does not disclose an adhesive formulation that includes a silane quaternary ammonium salt. Paragraph [0057] of SCHONEMYR, upon which the Office relies, states only that an adhesive dressing is example of a substrate to which the silane quaternary ammonium salt could be applied. Specifically, the paragraph states: "Examples of applications (substrate) include .. .adhesive dressings... ." SCHONEMYR [0057]. That paragraph does not state or suggest that the silane quaternary ammonium salt could be mixed with an adhesive and then applied to a film to form an adhesive dressing. Rather, that paragraph only means that a solution with the silane quaternary ammonium salt and a cationic polymer could be applied to the surface of an existing adhesive dressing. The point of SCHONEMYR is application of a silane quaternary ammonium salt, along with a cationic polymer, to a surface of a substrate to improve the overall hydrophilicity of the surface. See, e.g., SCHONEMYR [0001] ("adhered to at least a part of its surface an organosilicon quaternary ammonium salt compound"), [0031] ("cationic polymer adhered to at least a part of the substrate surface is preferably hydrophilic, thus providing an increased . . . hydrophilicity but preserved antimicrobial activity"). SCHONEMYR has nothing to do with adhesive formulations, contrary to the Office's interpretation thereof. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance the primary reference drawn to Ansell discloses the method of preparing a film dressing by mixing an antibacterial composition with an adhesive and the teachings of Schonemyr teaches organosilicon quaternary ammonium salt compounds are bacteriostatic/bactericidal, fungistatic/fungicidal, sporostatic, algistatic/algicidal, and viricidal as such, given that the prior art drawn to Ansell already discloses an antibacterial agent is dissolved in the adhesive); it would have been well within the skill of an ordinary artisan to incorporate the organosilicon quaternary ammonium salt compounds of Schonemyr since it is a bacteriostatic/bactericidal, fungistatic/fungicidal, sporostatic, algistatic/algicidal, and viricidal in order to prevent microbiological contamination by destroying (killing), inhibiting the growth or reproduction of, and/or removing microorganisms, such as bacteria, fungi, yeasts, algae, and virus.   Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Secondly Applicant argues, there was no reasonable expectation of success that the organosilicon quaternary ammonium salt of SCHONEMYR could substitute the antibacterial agent of the adhesive of ANSELL. "Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success." MPEP § 2143.02, part I (citing In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)). Here, SCHONEMYR does not disclose that the organosilicon quaternary ammonium salt is mixed with an adhesive, and thus, the person of ordinary skill would not have had a reasonable expectation of success in substituting the antibacterial agent in the adhesive of ANSELL with theFirst Named Inventor : Patrick E. Eddy organosilicon quaternary ammonium salt of SCHONEMYR. Rather, as explained, in SCHONEMYR, the organosilicon quaternary ammonium salt is simply adhered to the surface of a substrate, along with a cationic polymer. SCHONEMYR [0001], [0018]. The organosilicon quaternary ammonium salt and the cationic polymer can be applied in the same aqueous composition. Id. [0063]. In the examples, the organosilicon quaternary ammonium salt and the cationic polymer are applied to the substrate as an aqueous solution. Id. [0077].  SCHONEMYR provides no indication that the organosilicon quaternary ammonium salt could first be mixed with an adhesive, applied to the substrate as the adhesive mixture, and still provide the substrate with the stated antibacterial benefits. 
Nor should the efficacy of the simple substitution that the Office makes be assumed. As explained in both the present Application and SCHONEMYR, silane quaternary ammonium salts are unique antimicrobial entities in that the antimicrobial action is mechanical - the long molecular chains of the silane quaternary ammonium salts puncture the cell membrane of the microbes with which the silane quaternary ammonium salts come into contact. SPECIFICATION (26 Dec. 2018) [0017]; SCHONEMYR [0010]. Neither reference provides any indication that the silane quaternary ammonium salts, when mixed with an adhesive to form an adhesive formulation, could reasonably be expected to succeed in imparting the same mechanically oriented antimicrobial efficacy to the adhesive formulation. 
Third, and similarly, the Office's substitution demonstrates impermissible hindsight. 
"[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." MPEP § 2142 (emphasis added). 
Here, as explained, neither of the cited prior art references upon which the Office relies to conclude that independent claim 1 would have been obvious teach that a silane quaternary ammonium salt could be mixed with an adhesive and that the resulting adhesive formulation could provide antimicrobial benefits. Only the present Application does. SPECIFICATION [0015]. Thus, rather than relying on facts gleaned from the prior art to make that connection, the Office is, respectfully, relying upon impermissible hindsight. 
This is not found to be persuasive since both Ansell and Schonemyr both discloses the use of an antibacterial composition.  SCHONEMYR does not have to provides indication that the organosilicon quaternary ammonium salt could first be mixed with an adhesive, applied to the substrate as the adhesive mixture, and still provide the substrate with the stated antibacterial benefits because the use of the antibacterial composition of Schonemyr is to prevent microbiological contamination by destroying (killing), inhibiting the growth or reproduction of, and/or removing microorganisms, such as bacteria, fungi, yeasts, algae, and virus.  Whether the antibacterial composition of Schonemyr is mixed with an adhesive or not, it does not reduce the efficacy of the function of the antibacterial composition (organosilicon quaternary ammonium salt) which is to prevent microbiological contamination by destroying (killing), inhibiting the growth or reproduction of, and/or removing microorganisms, such as bacteria, fungi, yeasts, algae, and virus. 
 Where the claimed and prior art products are identical or substantially identical in  composition (emphasis added), a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Appln. No. :16/232,167 
Page :7 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786